          Case 2:19-cv-00048-NDF Document 101 Filed 07/20/20 Page 1 of 1
                                                                                                 FILED




                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF WYOMING                                                  3:27 pm, 7/20/20

                                                                                         Margaret Botkins
                                                                                          Clerk of Court
MD JIMMIE G BILES JR

                                      Plaintiff,

vs.                                                Case Number: 19-CV-48-F

JOHN H SCHNEIDER JR, et al

                                  Defendants.

                      CIVIL MINUTE SHEET STATUS CONFERENCE
✔     Status Conference Only                   ✔   This was a Telephonic Hearing
Date: 7/20/2020       Time: 3:00 p.m. - 3:27 p.m.        (Telephonic)

 Nancy D. Freudenthal           Abby Logan              Megan Strawn         Madeleine Lewis
        Judge                     Clerk                   Reporter             Law Clerk
Attorney(s) for Plaintiff(s)    Daniel Fleck, Mary Kristeen Hand, Sarah Kellogg

Attorney(s) for Defendant(s)    Gregory Costanza
Other:
Another Motion for Summary Judgment is going to be filed in this matter on or before
8/14/2020 with regards to MedPort by Plaintiff. Defense counsel also anticipates that
Defendant Schneider will have an additional dispositive motion to file before the deadline.
Defendant wishes to submit a Reply to the Motion to Amend Judgment rather than argue that
motion during the Dispositive Motions Hearing set previously for 9/8/2020 at 10:00 a.m.
Counsel referred to contact the Magistrate Judge in this matter with their discovery concerns.
Settlement prospects discussed briefly.




WY 51                                                                                Rev. 06/17/2020
